“ae Case 1:19-cr-O0596-ELH Document1 Filed 12/17/19 Page 1of4
MWS: USAO# 2019R00838 i .

| . .
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND |

UNITED STATES OF AMERICA *
*  CRIMINALNO. ELA S9-OS 9G
v. *
* (Theft of Mail Matter by a Postal
KIARA B. MORTON, * Employee, 18 U.S.C. § 1709;
* Destruction of Mail by a Postal
Defendant. * Employee, 18 U.S.C. § 1703(a))
RRR
INDICTMENT
COUNT ONE

(Theft of Mail Matter by a Postal Employee)

The Grand Jury for the District of Maryland charges that:

Introduction
At all times relevant to this Indictment: 2 my oS
—— a o
1. Defendant KIARA B. MORTON (“MORTON”) was a resident of SHinesIs
FS = =

Maryland, and was employed by the United States Postal Service (the “Postal ervice’ e) as-a ma Mails!="
= ss > ~o xs ae) mm

Processing Clerk assigned to the Incoming Mail Facility (“IMF”) in Linthicune Matylang= oT
= ~ mo
2. The Postal Service is an agency of the United States governnient responsiblestor oF

transporting letters, parcels, and other mail matter as directed by postal customers.

3. MORTON ’s duties as a Postal Support Employee, Mail Processing Clerk included
feeding letter mail onto a Delivery Barcode Sorter (“DBCS”) so the automated equipment could
then sort the mail to the intended stacker on the DBCS. After mail pieces were fed onto the DBCS, |
a clerk would then be responsible for sweeping the mail from the DBCS and placing the mail into
the corresponding letter tray for the appropriate Delivery Point Sequence (“DPS”), or post office
destination. At times, MORTON was the only Mail Processing Clerk assigned to a DBCS, so

she was responsible for both the feeding of the mail, and placing the mail on the corresponding

letter tray.
Case 1:19-cr-00596-ELH Document1 Filed 12/17/19 Page 2 of 4

4, MORTON was not authorized to open articles of mail that she collected and sorted

in the course of her work as a Mail Processing Clerk.
General Allegations

5. Beginning no later than May 8, 2019, and continuing through on or about June 19,
2019, MORTON opened and stole from articles of mail she sorted in her capacity as a Mail
Processing Clerk. MORTON ripped the sealed envelopes of the articles of mail in the process of
opening them.

6. MORTON removed gift cards and United States currency from articles of mail she
had opened without authorization, and retained them with intent to convert to her own personal
use.

7. The articles of mail opened by MORTON were intended to be conveyed by mail
and carried and delivered by employees of the Postal Service from a post office or station of the
Postal Service.

The Charge
8. Beginning no later than May 8, 2019, and continuing through on or about June 19,
2019, in the District of Maryland, the defendant,

| KIARA B. MORTON,
being a Postal Service officer and employee, did knowingly embezzle any letter, postal card,
package, bag, and mail, and any article and thing contained therein, entrusted to her and which
came into her possession intended to be conveyed by mail, and carried and delivered by any carrier,
messenger, agent, and other person employed in any department of the Postal Service, and
forwarded through and delivered from any post office and station thereof established by authority
of the Postmaster General and of the Postal Service, and did intentionally steal, abstract, and

remove from any such letter, package, bag, and mail, any article and thing contained therein, with
Case 1:19-cr-O0596-ELH Document1 Filed 12/17/19 Page 3o0f4.

intent to convert to her own use, to wit: the defendant removed and stole gift cards for various
retailers and United States currency from letters and greeting cards that had been placed in the

mail stream and then came into the defendant’s possession in the course of her work as Mail

Processing Clerk for the Postal Service.

18 U.S.C. § 1709
Case 1:19-cr-0O0596-ELH Document1 Filed 12/17/19 Page 4 of 4
COUNT TWO
(Destruction of Mail by a Postal Employee)

The Grand Jury for the District of Maryland further charges that:

1. The allegations of Paragraphs 1 through 7 of Count One are incorporated here.

2. Beginning no later than May 8, 2019, and continuing through on or about Tune 19,
2019, in the District of Maryland, the defendant,

KIARA B. MORTON,

being a Postal Service officer and employee, did unlawfully secrete, destroy, detain, delay, and
open any letter, postal card, package, bag, and mail entrusted to her and which came into her
possession, and which was intended to be conveyed by mail, and carried and delivered by any.
carrier and other employee of the Postal Service, and forwarded through and delivered from any
post office or station thereof established by authority of the Postmaster General and the Postal
Service, to wit: the defendant briefly removed from the mail stream various articles of mail that
came into her possession in the course of her work as a Mail Processing Clerk for the Postal
Service, and opened these articles of mail without authorization, in order to ascertain whether their
contents had any value. |

18 U.S.C. § 1703(a)

D2, wt btn JUS
Robert K. Hur

United States Attorney

 

's SIGNATURE REDACTED o

—$ Serer w

 

Foreperson ca
Date: December / '?- , 2019
